Citation Nr: 0616053	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The veteran had active military service from September 1958 
to July 1972, and from January 1979 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

As the appeal with respect to the veteran's claim emanates 
from his disagreement with the initial noncompensable rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for an initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


REMAND

The Board notes that the veteran last underwent a VA 
audiological examination in August 2003.  Since that time, 
the veteran has complained that his hearing loss has 
worsened.  In an April 2004 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the veteran reported that he was almost 
completely deaf in his right ear.  Outpatient treatment 
records reflect that the veteran was issued hearing aids in 
October 2004.  

The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as loss of hearing acuity.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, 
where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination.) 

The Board is cognizant that the RO appears to have considered 
scheduling the veteran for another audiological examination.  
A March 2006 Routing and Transmittal Slip from the RO's 
Appeals Control Team reflects the notation, "Since VAF 9 
received 4-6-04, no real complaints, etc . . . . note 
audiology follow-up dated 12-29-04[.]"  A review of that 
December 29, 2004, audiology-follow up progress record 
reflects that the veteran was noted as reporting that he 
experienced good benefit from his hearing aids when listening 
to speech in quiet, with background noise, and on the 
telephone.  It was also noted that the television could now 
be played at a comfortable level for his spouse.  

While hearing aids have apparently improved the veteran's 
hearing acuity, under 38 C.F.R. § 4.85(a) (2005), 
audiological examinations are to be conducted without the use 
of hearing aids.  Thus, the Board finds that the veteran's 
current level of hearing acuity with the use of hearing aids 
is not an accurate assessment for rating purposes.  
Therefore, in light of the fact that prior to being issued 
hearing aids the veteran had complained that his hearing loss 
had worsened, and given the number of years since his last VA 
audiological examination, the Board will remand the veteran's 
claim so that the RO may afford the veteran an audiological 
examination to determine the current severity of his hearing 
loss.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be afforded a 
VA audiological examination to evaluate 
the severity of his present bilateral 
hearing loss. The claims folder should be 
made available to the examiner for review 
before the examination.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal 
(to include consideration of staged 
ratings under Fenderson, supra).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

